In a proceeding, inter alia, to validate petitions filed with appellants requesting an opportunity for the Republican electorate of the Town of Orangetown to write in the name of a candidate or candidates in the Republican Party Primary Election to be held on June 20, 1972 for the public office of County Legislator from the Town of Orangetown, the appeal is from a judgment of the Supreme Court, Rockland County, entered June 9, 1972, which, inter alia, declared the petitions valid. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.